02/09/2021
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                        February 8, 2021

                        LISA M. AAZAD v. JOHNEY B. AAZAD

                      Appeal from the Circuit Court for Knox County
                        No. 149026 Gregory S. McMillan, Judge
                         ___________________________________

                              No. E2020-01020-COA-R3-CV
                          ___________________________________


The Notice of Appeal filed by the appellant, Lisa M. Aazad, stated that appellant was
appealing the judgment entered on July 30, 2020. As the July 30, 2020 order does not
constitute a final appealable judgment, this Court lacks jurisdiction to consider this appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOHN W. MCCLARTY, J.; D. MICHAEL SWINEY, C.J.; AND KRISTI M. DAVIS, J.


Lisa M. Aazad, Maryville, Tennessee, pro se appellant.

Johney B. Aazad, Knoxville, Tennessee, pro se appellee.


                                 MEMORANDUM OPINION1

       Pursuant to the requirements of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, the Court directed the appellant to show cause why this appeal should not be
dismissed for lack of subject matter jurisdiction after it became clear that there was no final
judgment from which an appeal as of right would lie. “A final judgment is one that resolves

       1
           Rule 10 of the Rules of the Court of Appeals provides:

               This Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion
       when a formal opinion would have no precedential value. When a case is decided
       by memorandum opinion it shall be designated “MEMORANDUM OPINION,”
       shall not be published, and shall not be cited or relied on for any reason in any
       unrelated case,
all the issues in the case, ‘leaving nothing else for the trial court to do.’” In re Estate of
Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel. McAllister v. Goode,
968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). This Court does not have subject matter
jurisdiction to adjudicate an appeal as of right if there is no final judgment. See Bayberry
Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an appeal from an
interlocutory order is provided by the rules or by statute, appellate courts have jurisdiction
over final judgments only.”). The appellant failed to respond to our show cause order.

       Specifically, the notice of appeal filed on August 4, 2020, states that the appellant,
Lisa M. Aazad, is appealing the judgment entered on July 30, 2020. The July 30, 2020
order, however, does not appear to be a final appealable judgment as it reserved for trial a
“show cause.”

       “Except where otherwise provided, this Court only has subject matter jurisdiction
over final orders.” Foster-Henderson v. Memphis Health Center, Inc., 479 S.W.3d 214,
222 (Tenn. Ct. App. 2015). As the July 30, 2020 order does not constitute a final appealable
judgment, this Court lacks jurisdiction to consider this appeal. The appeal is hereby
dismissed. Costs on appeal are taxed to the appellant, Lisa M. Aazad, for which execution
may issue.

                                                         PER CURIAM




                                            -2-